Citation Nr: 9901046	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-45 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for skin cancer due to 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
March 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  

This case was previously before the Board in March 1998 and 
was remanded to the RO for further procedural development in 
accordance with the provisions of 38 C.F.R. § 3.311.  The 
case has since been returned to the Board.  For reasons, 
which will be reflected below the case, is again being 
REMANDED.  


REMAND

This case, as noted above, was previously remanded to the RO 
for development under the provisions of 38 C.F.R. § 3.311.  
The veteran contends that he has skin cancer due to exposure 
to ionizing radiation as a result of his presence in 
Hiroshima, Japan, soon after the explosion of the atomic bomb 
in that city.  The Undersecretary for Health, by the Chief 
Public Health & Environmental Hazards Officer, in July 1988, 
rendered an opinion that it is unlikely that the veteran's 
basal and squamous cell skin cancers can be attributed to 
exposure to ionizing radiation in service.  No further 
elaboration was provided.  Based on this opinion, the 
Director of the Compensation and Pension Service concluded in 
July 1998 that there is no reasonable possibility that the 
veteran's skin cancers were the result of such exposure.  

The nature of such opinions was discussed at length in 
Hilkert v. West, 11 Vet. App. 24 (1998).  The United States 
Court of Veterans Appeals (Court) found that § 3.311 requires 
the Undersecretary for Benefits (and, in effect, because 
medical expertise is required, the Undersecretary for Health) 
to specifically articulate his or her consideration of each 
of the factors listed at § 3.311(e)).  The pre-Hilkert 
opinions obtained in this case do not do so.  To comply with 
Hilkert, the case is REMANDED for the following action:

The RO should resubmit the case to the 
Undersecretary for Benefits for further 
analysis under § 3.311, to include, with 
the advice of the Undersecretary for 
Health, specific articulation of the 
consideration of each factor listed at 
§ 3.311(e).  

After review by the RO, if the decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless other notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 2 -
